Citation Nr: 0825044	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia (CML), to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified before the undersigned at an October 
2006 hearing in Washington, D.C.  A transcript of the hearing 
is of record.

In January 2007, the Board remanded the case to the RO for 
further development, to include obtaining Social Security 
Administration (SSA) records and a VA medical opinion.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.


FINDING OF FACT

Competent medical evidence indicates that chronic myeloid 
leukemia (CML) was not manifested in active service or within 
one year of service discharge, and the veteran's current CML 
is not otherwise etiologically related to such service, to 
include exposure to herbicides.


CONCLUSION OF LAW

Chronic myeloid leukemia (CML) was not incurred in or 
aggravated by the veteran's active military service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2004.  
The RO's February 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Bay Pines 
VA Medical Center (VAMC) and private physicians have also 
been obtained.  A medical opinion was obtained by VA in May 
2007.  The Board notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA), and records related to these benefits are not of 
record.  In this regard, after being contacted by VA, SSA 
responded that, after an exhaustive and comprehensive search, 
these records are not available.  As such, VA has fulfilled 
its duty to assist the veteran in obtaining necessary 
evidence.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including leukemia, are 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends service connection is warranted for CML 
due to in-service exposure to herbicides, including Agent 
Orange.  Alternatively, the veteran asserts that his leukemia 
is a type of non-Hodgkin's lymphoma and, as such, service 
connection should be presumed.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise. 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Here, according to the 
veteran's military personnel records, he had a tour of duty 
in Vietnam during the Vietnam era.  As such, exposure to 
Agent Orange is presumed.  Id.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.  See also 61 Fed. Reg. 41442 (1996); 64 Fed. 
Reg. 59232, 59236-37 (1999).

In the instant case, the veteran's currently diagnosed CML is 
not among the conditions for which service connection may be 
presumed based on herbicide exposure.  38 C.F.R. § 3.309(e).  
In fact, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any form of leukemia, other than chronic lymphocytic 
leukemia (CLL).  See 68 Fed. Reg. 27630-27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).  
Therefore, service connection for the veteran's CML may not 
be presumed based on an association with herbicide exposure.

The Board has considered the veteran's contention that his 
currently diagnosed CML is a form of non-Hodgkin's lymphoma, 
and therefore warrants service connection on a presumed 
basis.  However, the Board observes that a May 2007 VA 
examiner stated that CML is not a type of non-Hodgkin's 
lymphoma, as CML is a disorder of the blood marrow, while 
non-Hodgkin's lymphoma is a disorder of the lymph gland.  
Thus, while the record contains statements that the veteran's 
CML has characteristics similar to non-Hodgkin's lymphoma 
(see, e.g., April 2004 VA staff oncologist statement), there 
is no competent evidence to suggest he has a current 
diagnosis of non-Hodgkin's lymphoma or that his diagnosed CML 
is a form of lymphoma.  As such, the Board finds service 
connection may not be presumed on this basis.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the Board must now 
consider whether service connection is warranted for the 
veteran's currently diagnosed CML on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While the evidence reveals that the veteran currently suffers 
from CML, the competent, probative evidence of record does 
not etiologically link the veteran's current disability to 
his service or any incident therein.  In this regard, the 
Board observes that service medical records are absent 
complaints, findings or diagnoses of any form of leukemia.  A 
May 1966 Report of Medical Examination indicates a normal 
clinical evaluation.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the veteran was first diagnosed with 
CML in 1998, 32 years after separation from service.  Put 
another way, there is no evidence of a diagnosis of CML 
within one year of service discharge.  As such, the 
presumption of service connection pursuant to § 38 C.F.R. 
§ 3.309(a), pertaining to leukemia, does not apply.  The 
lapse in time between service and the first diagnosis of CML 
also weighs against the veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current CML and his active military 
service, including exposure to herbicides.

The evidence of record contains three etiological opinions.  
First, the veteran has submitted a June 2005 statement by Dr. 
Gulati, a clinical professor of medicine.  In his statement, 
Dr. Gulati opines that the veteran's CML "is the type of 
[s]arcoma which responds to a drug called Gleevac...Considering 
that [the veteran's] leukemia is controlled for now by 
Gleevac, one can likely blame Agent Orange for the [CML]."  
The veteran has also provided a June 2005 statement by Dr. 
Jarowski, in which he opines that "it is...reasonable to 
suspect a linkage to [the veteran's] chronic myelogenous 
leukemia [and exposure to Agent Orange]."  Dr. Jarowski 
supports his opinion by noting that dioxin, a carcinogen 
present in Agent Orange, has been linked to soft-tissue 
sarcomas, lymphomas, respiratory tract cancer and prostate 
cancer. 

However, in May 2007 a VA physician, after reviewing the 
claims folder, pertinent medical literature, and the opinions 
of Dr. Jarowski and Dr. Gulati, opined that although dioxin 
could possibly cause a cancer such as CML, there is 
insufficient evidence to support establishing a causal 
relationship at this time.  The VA physician noted that "it 
would be speculative to relate his CML to herbicides" and 
further opined that "there is nothing else in the file that 
would [support a conclusion] that [the veteran's CML] was 
related to service."

In deciding whether the veteran's CML is etiologically 
related to his active service, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the May 2007 
VA physician's unfavorable medical opinion over the favorable 
June 2005 statements of Drs. Gulati and Jarowski.  With 
regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Also, a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While Dr. Gulati provided a favorable opinion, he bases this 
opinion on the fact that a drug effective in treating 
sarcomas and lymphomas with a known link to herbicide 
exposure is also effective in treating the veteran's CML.  
However, Dr. Gulati provides no evidence or scientific data 
to support his conclusion that exposure to herbicides is 
responsible for the veteran's CML.  Rather, his opinion is 
entirely conclusory and of little probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight and credibility of the evidence).  In 
addition, Dr. Jarowski bases his opinion on the fact that 
dioxin, contained in Agent Orange, is known to cause other 
forms of cancers, but offers no rationale or analysis on how 
such exposure has caused the veteran's CML.  This opinion was 
worded in terms strongly suggestive of speculation.  Medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  As such, the Board finds that neither of 
these opinions provides the required degree of medical 
certainty as to medical nexus evidence required for the 
purpose of granting service connection.  See, e.g., Morris v. 
West, 13 Vet. App. 94; Bloom v. West, 12 Vet. App. 185, 186-
87 (1999).

In comparison, the VA physician that proffered the May 2007 
opinion bases his opinion on a review of the relevant 
literature, as well as a review of the veteran's medical 
records.  Furthermore, in accordance with the Agent Orange 
Act of 1991, Pub. L. 102- 4, 105 Stat. 11, the National 
Academy of Sciences (NAS) reviews and summarizes scientific 
evidence concerning the association between herbicide 
exposure used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible: (1) 
whether there is a statistical association between the 
suspect diseases and herbicide exposure, considering the 
strength of the scientific evidence and the appropriateness 
of the methods used to detect the association; (2) the 
increased risk of disease among individuals exposed to 
herbicides during service in the Republic of Vietnam during 
the Vietnam Era; and (3) whether there is a plausible 
biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.

Based on studies reviewed by the NAS, and all other sound 
medical and scientific information and analysis available, 
"the Secretary has found that the credible evidence against 
an association between leukemia (other than CLL) and 
herbicide exposure outweighs the credible evidence for such 
an association, and has determined that a positive 
association does not exist."  See 68 Fed. Reg. 27630-27641 
(May 20, 2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 
66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 
2, 1999).

In sum, because the determination made by the Secretary is 
based on an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  In addition, the VA examiner 
based his opinion on a review of such literature.  However, 
the veteran's private physicians did not provide any 
scientific studies in support of their statements to the 
effect that there was a relationship between Agent Orange 
exposure and the development of the veteran's CML.  The Board 
finds that the preponderance of the probative evidence of 
record weights against a finding that a positive association 
exists between in-service herbicide exposure and the 
development of the veteran's CML.  As such, the benefit of 
the doubt rule does not apply, and the veteran's claim of 
entitlement to service connection for CML must be denied.  
See 38 U.S.C.A. § 5107 (West 2002).


 



ORDER

Service connection for chronic myeloid leukemia (CML) is 
denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


